THE THIRTEENTH COURT OF APPEALS

                                     13-19-00530-CV


Lyle B. Murphey, Trustee of the Lyle Bernhardt Murphey Trust under Agreement dated
                   May 2, 2002; and Lyle B. Murphey, Individually
                                          v.
                              Old Dollar Properties, LLC


                                    On Appeal from the
                       126th District Court of Travis County, Texas
                        Trial Court Cause No. D-1-GN-17-003112


                                      JUDGMENT

       The Court’s judgment issued on October 21, 2021, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged 50% against appellant and against appellee.

       We further order this decision certified below for observance.

February 3, 2022